By the Court, Dickinson, J. The suit is instituted upon a writing obligatory, dated at Little Rock. The defendant below craved oyer, and demurred, upon the ground of’misdescription in the declaration. It states that it was executed at the county of Pulaski. This, we deem sufficient; for it is an averment as to the place alone, not a description of the writing sued on. The obligation is,payable one day after date, with interest at the rate of eight per cent, per annum. The breach'conforms to the stipulations of the contract; and, in our opinion, there is no error in the judgment of the court below, in overruling the demurrer. Judgment affirmed.